 
 
    

Case 1:20-cv-02055-GBD Document 32 ined SSP te RAC
fe SO Sr WY "

|] POCUMENT
I PY BOT EA

 

UNITED STATES DISTRICT COURT Pie g . ATEY BH ppp |
SOUTHERN DISTRICT OF NEW YORK a AR OT A547 i
MICHAEL LANNING and MARCIA FRANCIS, on | sone WAL |
behalf of themselves and similarly situated employees,

Plaintiffs, : ORDER

-against- 20 Civ. 2055 (GBD)

WELLS FARGO BANK, N.A., :

Defendant. .
woe ee en eee eee ee ee eee x

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from March 3, 2021 to April 21, 2021 at 9:45am. The
Clerk of Court is directed to close the letter motion at ECF No. 31.
Dated: New York, New York

March 1, 2021
SO ORDERED.

GEDRGEB. DANIELS
United States District Judge

 

 

 
